
	

114 HR 3665 IH: To authorize appropriations for the university transportation centers program for fiscal years 2016 through 2021, and for other purposes.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3665
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Curbelo of Florida (for himself, Mr. Lipinski, Mr. Rangel, Mr. Thompson of Pennsylvania, Ms. Clarke of New York, Mr. Farenthold, Mr. Capuano, and Mr. Sires) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize appropriations for the university transportation centers program for fiscal years 2016
			 through 2021, and for other purposes.
	
	
		1. University transportation centers program
 (a)In generalThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out the university transportation centers program under section 5505 of title 49, United States Code, $72,500,000 for each of fiscal years 2016 through 2021.
 (b)AdministrationThe Federal Highway Administration shall administer the program described in subsection (a). (c)Applicability of title 23, United States CodeFunds authorized to be appropriated by subsection (a) shall—
 (1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code;
 (2)remain available until expended; and (3)not be transferable.
				
